Citation Nr: 0428920	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-15 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 27, 
1998, for grant of service connection for right eye optic 
neuropathy.

REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from March 1976 to 
September 1977.

This appeal arises from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, that 
granted entitlement to service connection for right eye 
blindness effective from August 27, 1998.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for an 
earlier effective date.

In February 2002 the veteran raised the issue of clear and 
unmistakable error (CUE) in a March 1985 RO decision which 
denied service connection for optic neuropathy of the right 
eye.  In November 2002 the RO informed the veteran that the 
March 1985 RO decision had been subsumed by a July 7, 1987 
Board decision and the RO did not have jurisdiction to 
consider a claim of CUE in a decision which had been subsumed 
by the Board.  The RO informed the veteran that he may file 
motion for reconsideration of the Board's decision and 
explained to the veteran the procedure for doing so.  No 
response was received from the veteran.   The Board also 
points out that the veteran or his representative may submit 
a motion of CUE in the July 1987 Board decision directly to 
the Board pursuant to 38 C.F.R. § 20.1400 (2004). 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  The VCAA eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
and new regulations also include new notification provisions.  
Specifically, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence, not previously provided to the Secretary, which 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  .

With regard to the veteran's claim to reopen service 
connection for the right eye disability, which was granted by 
the RO, he was not informed of the VCAA.  Also, concerning 
his current claim, he has not been adequately informed of the 
VCAA.  Accordingly the VA's General Counsel opinion 
concerning "down stream issues is not applicable. VAOPGCPREC 
8-2003 (Dec. 22, 2003).  Thus, to ensure his right of due 
process, additional development is required.

Accordingly the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied. See also 38 C.F.R. § 3.159 
(2004).  The RO is to also inform the 
veteran of the requirement and evidence 
needed to establish his claim and to 
furnish copies of any evidence he may 
have in his possession, which is 
pertinent to his claim.  38 C.F.R. § 
3.159 See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought is not granted the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




